UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA Exhibit 99.1 NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGE W. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR'S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM3/31/2008 to 4/30/2008 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor's Address Attorney's Address and Phone Number and Phone Number P.O. Box 17296 191 Peachtree St. Stamford, Ct 06907 Atlanta, GA 30303 Tel: (203) 329-8412 Tel: (404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period fromMarch 31, 2008 to April 30, 2008 Opening Cash Balance -2/29/08 $1,279 Inflows: Customer Collections Collateral Returned -Sureties -SecurityDeposits Sale Proceeds/Interest Income/Other 1 Total Inflows 1 Distribution of Outflows Outflows: NewPower The NewPower Post Petition: Holdings, Inc. Company Professionals - Bankruptcy 60 60 Consulting Fees 20 20 Lockbox Fees Supplies & Misc Rent 0 0 Insurance Utilities (Heat, Hydro, Phone, etc.) 0 0 Payroll (inlcuding tax payments & fees) 11 11 T&E Reimbursements State Tax Payments 0 0 Distribution to Equity Total Outflows 93 93 Net Cash Flows (92) Closing Cash Balance $1,187 Amount of Cash Balance inReserve for Classes 8 -12 Attachment 1 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period fromMarch 31, 2008 to April 30, 2008 Amounts in $000's Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance*- Gross $ 13,476 (per3/31/08 G/L) PLUS:Current Month New Billings - LESS:Collections During the Month - End of Month Balance - Gross $ 13,476 (per 4/30/08 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance - Net of Allowance $- Note: The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Accounts Payable and Secured Payments Report For Period fromMarch 31, 2008 to April 30, 2008 Amounts in $000's See attached System Generated A/P reports as of 4/30/2008(Attachments 2A and 2B). Beginning of Period Balance $60 (per3/31/08 G/L) PLUS:New Indebtedness Incurred 82 LESS:Amounts Paid on A/P& taxes (82) End of Month Balance $60 (per 4/30/08 G/L) Exhibit 2A The New Power Company Vendor Balance Detail As of April 30, Type Date Amount Balance AT&T 0.00 Bill 04/14/2008 138.26 138.26 Bill 04/14/2008 10.76 149.02 Bill Pmt -Check 04/14/2008 -149.02 0.00 Total AT&T 0.00 0.00 Department of Revenue Serv. Ct 0.00 Bill 04/14/2008 250.00 250.00 Bill Pmt -Check 04/14/2008 -250.00 0.00 Total Department of Revenue Serv. Ct 0.00 0.00 epiq Systems 0.00 Bill 04/01/2008 427.24 427.24 Bill Pmt -Check 04/01/2008 -427.24 0.00 Total epiq Systems 0.00 0.00 Iron Mountain Off-Site Data Protection 0.00 Bill 04/14/2008 493.68 493.68 Bill Pmt -Check 04/14/2008 -493.68 0.00 Total Iron Mountain Off-Site Data Protection 0.00 0.00 Mesirow Financial Services, Inc 0.00 Bill 04/01/2008 60,000.00 60,000.00 Bill Pmt -Check 04/01/2008 -60,000.00 0.00 Total Mesirow Financial Services, Inc 0.00 0.00 Mr. Gene Shanks 0.00 Bill 04/01/2008 10,000.00 10,000.00 Bill Pmt -Check 04/01/2008 -10,000.00 0.00 Total Mr. Gene Shanks 0.00 0.00 Mr. Richard Weill 0.00 Bill 04/01/2008 10,000.00 10,000.00 Bill Pmt -Check 04/01/2008 -10,000.00 0.00 Total Mr. Richard Weill 0.00 0.00 Ms. Patricia Foster 0.00 Bill 04/14/2008 300.00 300.00 Bill Pmt -Check 04/14/2008 -300.00 0.00 Total Ms. Patricia Foster 0.00 0.00 TOTAL 0.00 0.00 81,609.18 Page 1 of 3 Exhibit 2B The New Power Company Vendor Unpaid Balance Detail As of April 30, Name Balance Franchise Tax Liability 55,465.82 Payroll Tax Liablility 4,436.80 59,902.62 Attachment 3 NewPower Holdings, Inc. Case Number: 02-10835 Inventroy and Fixed Assets Report For Period fromMarch 31, 2008 to April 30, 2008 Amounts in $000's Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ - (per3/31/08 G/L) PLUS:Inventory Purchased - LESS:Inventory Used or Sold - End of Month Balance $ - (per 4/30/08 G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $- Less:Depreciation Expense - Less:Dispositions - Add:Purchases - Fixed Assets at End of Period $- Attachment 4 Page 1 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 3/01/2008-3/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $227,492.90 Total Deposits $ 396.56 Total Payments $46,920.75 Closing Balance $180,968.71 Service Charges First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page2 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 3/01/2008-3/31/2008 Name of Bank: JP Morgan Chase Branch: New York ABA # 021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $1,115,231.90 Total Deposits $ 370.42 Interest Income Total Payments $ - Payroll Taxes Closing Balance $1,115,602.32 Service Charges $ - First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page3 of 3 Name of Debtor : NewPower Holdings Inc. Case # : 02-10835 Reporting Period: 3/01/2008-3/31/2008 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $46,920.75 Total Payments $46,920.75 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201192 Last Check issued this Period 201191 Voided Checks 7 201178 - 84 Total # of checks issued this Period -7 Exhibit 5 The New Power Company Check Detail April 2008 Num Date Name Paid Amount 201198 04/01/2008 epiq Systems 427.24 201199 04/01/2008 Mesirow Financial Services, Inc 60,000.00 201200 04/01/2008 Mr. Gene Shanks 10,000.00 201201 04/01/2008 Mr. Richard Weill 10,000.00 201202 04/01/2008 CT Commissioner of Revenue Services 252.08 201203 04/29/2008 CT Commissioner of Revenue Services 252.08 201204 04/01/2008 Administrator Unemployment Compensation 210.00 201205 04/01/2008 United States Treasury 56.00 201206 04/15/2008 M. Patricia Foster 3,388.80 201207 04/14/2008 Ms. Patricia Foster 300.00 201208 04/14/2008 Iron Mountain Off-Site Data Protection 493.68 201209 04/14/2008 Department of Revenue Serv. Ct 250.00 201210 04/30/2008 M. Patricia Foster 3,388.82 201211 04/14/2008 AT&T 149.02 Page 3 of 3 Attachment 6 NewPower Holdings, Inc. Case Number: 02-10835 Monthly Tax Report For Period fromMarch 31, 2008 to April 30, 2008 Amounts in $000's Taxes Paid During the Month Employment Taxes 3.9 Connecticut State Tax 0.3 Taxes Owed and Due Payroll Tax Liability 4.4 Attachment 7A NewPower Holdings, Inc. Case Number: 02-10835 Summary of Officer Compensation / Summary of Personnel and Insurance Coverages For Period fromMarch 31, 2008 to April 30, 2008 Amounts in $000's Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period - - # terminated/resigned during period - - # employees on payroll - end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* * Omitted Attachment 7B (Supplemental) Payments made to insiders 4/01/08 - 4/30/08 Payments are in gross amts Title Amount Date Type M. Patricia Foster President & CEO $5,208.33 4/15/2008 Salary for pay period 4/01 -4/15 $5,208.33 4/30/2008 Salary for pay period 4/16 -4/30 Mr. Eugene Shanks Director $10,000.00 4/1/2008 Director Fees Mr. Richard Weill Director $10,000.00 4/1/2008 Director Fees $30,416.67 Attachment 8 NewPower Holdings, Inc. Case Number: 02-10835 Significant Developments During Reporting Period For Period fromMarch 31, 2008 to April 30, 2008 none
